Citation Nr: 0507485	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right hip 
replacement, secondary to service-connected Hodgkin's 
disease, to include the issue of whether a timely substantive 
appeal was filed with respect to this issue.  

2.  Entitlement to an increased initial rating for 
gastroesophageal reflux disease (GERD), evaluated as 
30 percent disabling, to include the issue of whether a 
timely substantive appeal was filed with respect to this 
issue.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for respiratory 
condition, secondary to service-connected Hodgkin's disease.  

5.  Entitlement to service connection for sterility, 
secondary to service-connected Hodgkin's disease.  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans' Affairs (VA), Indianapolis, Indiana, Regional 
Office (RO).  

In August 2003, the veteran testified at a videoconference 
hearing.  In July 2004, the Board notified the veteran that 
it was necessary to address an issue of timeliness as to the 
issues of service connection for a right hip replacement, 
secondary to service-connected Hodgkin's disease, and an 
increased initial rating for GERD.  

In November 2004, the case was transferred from the 
Indianapolis, Indiana, RO to the Denver, Colorado, RO.  

In January 2005, the veteran testified at a videoconference 
hearing on all of the aforementioned issues.  A copy of the 
transcript is of record.  

The issues of an increased initial rating for GERD, service 
connection for a right hip replacement, sterility, a 
respiratory condition, and PTSD are being addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By rating decision of July 1997, service connection for 
Hodgkin's disease, secondary to Agent Orange exposure was 
granted and awarded a noncompensable evaluation, effective 
January 22, 1997, the date of claim.  

2.  Notice of the grant of service connection for Hodgkin's 
disease was dated July 8, 1997.  

3.  A notice of disagreement (NOD) was received to the 
noncompensable rating for Hodgkin's disease on July 7, 1997.  

4.  A November 1999 RO hearing raised all of the veteran's 
claimed residuals for Hodgkin's disease to include GERD, a 
right hip replacement, and in the alternative, PTSD.  

5.  By rating decision (Hearing Officer's decision) dated 
January 2000, service connection for a right hip replacement, 
secondary to service-connected Hodgkin's disease, was denied 
and service connection for GERD, secondary to service-
connected Hodgkin's disease, was granted and rated as 30 
percent, effective January 22, 1997.    

6.  A statement of the case (SOC) dated January 18, 2000, was 
sent notifying the veteran of the denial of service 
connection for a right hip replacement and the grant of 
service connection and 30 percent evaluation for GERD.  

7.  A substantive appeal (statement in lieu of Form 9) 
appealing the denial of service connection for a right hip 
replacement, secondary to service-connected Hodgkin's 
disease, was received by VA on January 20, 2000.  

8.  A substantive appeal (statement in lieu of Form 9) 
appealing the 30 percent initial rating for GERD, secondary 
to service-connected Hodgkin's disease, was received by VA in 
February  2000.  


CONCLUSIONS OF LAW

1.  A timely substantive appeal to the denial of service 
connection for a right hip replacement, secondary to service-
connected Hodgkin's disease, was filed.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.202, 20.302(b) (2004).


2.  A timely substantive appeal of the 30 percent initial 
rating for GERD, secondary to service-connected Hodgkin's 
disease, was filed.  38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. §§ 20.202, 20.302(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness

The veteran claims that the substantive appeals on the issues 
of denial of service connection for a right hip replacement, 
secondary to service-connected Hodgkin's disease, and an 
initial rating higher than 30 percent for GERD, secondary to 
service-connected Hodgkin's disease, are timely and should be 
continued.  

On January 22, 1997, VA received the veteran's stressor 
statement in connection with his claim for entitlement to 
service connection for PTSD and a claim for service 
connection for Hodgkin's disease due to Agent Orange 
exposure.  

By rating decision of July 1997, service connection for 
Hodgkin's disease, secondary to Agent range exposure was 
granted, and rated noncompensable, effective 
January 22, 1997.  It was determined that the noncompensable 
rating was based on the finding that there was no current 
evidence of active disease.  Notice was provided to the 
veteran by letter dated July 8, 1997.  

A NOD to the issue of a noncompensable initial rating for 
Hodgkin's disease was received by VA on July 7, 1998.  The 
veteran indicated, in pertinent part, that he had 
"significantly disabling residuals.  " He requested a 
hearing regarding the Hodgkin's disease claim.  

In November 1999, the veteran testified at a personal hearing 
before the hearing officer at the RO.  He essentially 
contended that the residuals of Hodgkin's disease were more 
severe than the current noncompensable rating reflected.  He 
specifically raised, amongst other issues, GERD and a right 
hip replacement as two of his residuals of Hodgkin's disease.  

By (Difference of Opinion) rating decision of November 1999, 
service connection for a splenectomy, secondary to Hodgkin's 
disease (one of the claimed residuals of Hodgkin's disease) 
was granted, and awarded a 20 percent rating, effective 
January 22, 1997, the date of the initial claim for 
entitlement to service connection for Hodgkin's disease.  The 
RO indicated that the grant of benefits was considered a 
partial grant of benefits on appeal.  The RO indicated that 
if the veteran was satisfied with the decision and withdrew 
the appeal, he should let VA know within 60 days.  If the RO 
did not hear from the veteran to the contrary, the appeal 
would be continued and include the issue (the rating assigned 
for the splenectomy) in the SOC which would be issued after 
all the residuals of the veteran's Hodgkin's disease had been 
ascertained.  The veteran received notice of these findings 
the same month by letter with an attached copy of the 
(Difference of Opinion) rating decision.  

The veteran received a letter from the RO in November 1999 
indicating that medical evidence was needed showing that his 
right hip replacement was secondary to his service-connected 
Hodgkin's disease.  Also, he was scheduled for and underwent 
a VA examination for GERD in December 1999.  

By (Hearing Officer Decision) rating decision of January 
2000, service connection was granted for, amongst other 
issues, GERD, secondary to service-connected Hodgkin's 
disease, evaluated as 30 percent disabling, effective 
January 22, 1997, the date of the initial claim for Hodgkin's 
disease.  Service connection for a right hip replacement, 
secondary to service-connected Hodgkin's disease was denied.  
By January 18, 2000, a SOC addressing the GERD and the 
service connection (right hip) matters was issued.  Two days 
later, additional evidence specifically related to his right 
hip replacement was received by VA, together with a cover 
letter.  In February 2000, a statement referencing the 
veteran's claim for a higher evaluation for GERD and medical 
evidence regarding the veteran's right hip replacement were 
received.  

A.  Veterans Claims Assistance Act

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

The issue in this case, however, is whether an appeal has 
been perfected in order to confer jurisdiction on the Board 
to consider the aforementioned claims.  

The Board has the authority to adjudicate in the first 
instance the question of timeliness of a substantive appeal 
and may dismiss an appeal in the absence of a timely-filed 
substantive appeal.  VAOPGCPREC 9-99.  However, the Board 
should afford the claimant appropriate procedural protections 
to ensure adequate notice and opportunity to be heard on the 
question of timeliness.

In this case, the veteran was notified by the Board in a 
July 2004 letter, that the  Board intended to consider the 
issue of the adequacy and /or timeliness of his substantive 
appeal.  He was given an opportunity to present evidence and 
argument on the question of the timeliness of the appeal.  He 
testified at a videoconference hearing in this regard in 
January 2005.  He has been provided appropriate notice and 
assistance, and no further action is required in order to 
comply with the VCAA.

B.  Timeliness

Appellate review is initiated by a NOD and completed by 
receipt of a substantive appeal after a SOC has been 
furnished.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2004).  A 
NOD or substantive appeal must be filed with the VA office 
from which the veteran received notice of the determination 
being appealed unless notice has been received that the 
applicable Department of Veterans Affairs records have been 
transferred to another Department of Veterans Affairs office.  
38 C.F.R. § 20.300.

A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
the claim, or within 60 days after the SOC was issued, 
whichever period is later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  The 60-day period may be extended for 
a reasonable period, on request, for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  Regulations further specify that a 
request for such an extension must be in writing and must be 
made prior to expiration of the time limit for filing.  
38 C.F.R. § 20.303.

In this case, the veteran filed a NOD received by the RO in 
July 1998, to the noncompensable rating for Hodgkin's 
disease.  He stated that he had "significantly disabling 
residuals" which warranted appeal of his original claim.  He 
testified at an RO hearing in November 1999, to some of the 
residuals that he had to Hodgkin's disease, warranting an 
increase in the initial rating.  In the November 1999 rating 
decision, the RO indicated that if the veteran did not 
withdraw his appeal, the process would continue and that a 
SOC would be issued after all of the residuals of his 
Hodgkin's disease had been ascertained.  Pursuant to 
Diagnostic Code 7709 of the VA's Rating Schedule, Hodgkin's 
disease, if there has been no local recurrence or metastasis, 
is to be rated on the residuals.  In a January 2000 rating 
decision, service connection for GERD, determined to be one 
of the residuals of Hodgkin's disease, was granted and 
awarded a 30 percent rating, and service connection for a 
right hip replacement, which the veteran claimed as one of 
his residuals to Hodgkin's disease was denied.  Both of these 
issues were reflected in a January 18, 2000 SOC.  The 
veteran's initial notice of the grant of Hodgkin's disease 
was July 7, 1998.  The SOC, as to the residuals of the 
Hodgkin's disease was dated January 18, 2000.  The veteran 
had until within one year of the initial notice or within 
60 days of the SOC, whichever was later.  In this instance, 
since the one year period had already elapsed from the 
initial notice, the veteran had 60 days from the SOC to file 
his substantive appeal.  Pursuant to 38 C.F.R. § 20.202, the 
Board will construe arguments in a liberal manner with regard 
to the substantive appeal.  A January 20, 2000 letter, with 
medical evidence attachments relating to the veteran's right 
hip replacement, and a February 2000 letter, specifically 
asking for an increase to the initial 30 percent rating for 
GERD, both meet the standard of substantive appeal.  Since 
neither letter was submitted on a Form 9, but both were 
correspondence containing the necessary information received 
by VA within the requisite time period, they are accepted in 
lieu of a Form 9 and are considered timely.  Therefore, the 
substantive appeals for a rating in excess of 30 percent for 
GERD, secondary to service-connected Hodgkin's disease and 
entitlement to service connection for a right hip 
replacement, secondary to service-connected Hodgkin's 
disease, are timely.  The Board therefore has jurisdictional 
authority to review these claims.   


ORDER

As the veteran filed a timely substantive appeal with respect 
to the issues of an increased initial rating in excess of 30 
percent for GERD, secondary to service-connected Hodgkin's 
disease and entitlement to service connection for a right hip 
replacement, secondary to service-connected Hodgkin's 
disease, those appeals regarding timeliness are granted.  


REMAND

As to the merits of the underlying claims, additional 
development is needed.  

Initially, the veteran claims that his service-connected GERD 
is more severe than the initial 30 percent rating reflects.  
He believes that his GERD was at least 60 percent during the 
1997 to 1998 rating period.  He indicates that he underwent 
an endoscopy via VA in 1997, had a massive bleed and was 
treated in January 1998, and underwent an endoscopy again via 
VA in June 1998.  Since that time, he related at his 
August 2003 videoconference hearing, that he has had no 
bleeding, and indicated his condition is controlled by 
medication, and yearly visits to VA for physicals and 
medication refills.  

The yearly physical reports related to his GERD from VA 
should be obtained.  The veteran also should undergo a VA 
examination.  His last one was in 1999.  Further, the 
veteran's claim for an increased rating for GERD is an 
initial claim from an original grant of service connection.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  Since this is the veteran's 
initial award for his service-connected GERD and he has 
expressed disagreement with the evaluation assigned, the RO 
should evaluate the claim with consideration of staged 
ratings consistent with Fenderson.  

As for the veteran's claim for service connection for a right 
hip replacement, the veteran's private physician, Gerald A. 
Rahn, MD, who performed his right hip replacement, indicated 
in a July 2003 statement, that he felt that the veteran had 
radiation induced changes in the right hip resulting in a 
right hip replacement in 1993.  The veteran also testified at 
his August 2003 videoconference that he consulted another 
surgeon prior to his hip replacement operation in 1993.  That 
physician, Merill Ritter, MD, examined him, and took x-rays 
of the right hip area.  Those records, as well as Dr. Rahn's 
records should be obtained in connection with this claim.  
The veteran has also obtained the radiation records in 
connection with his treatment for Hodgkin's disease, that 
shows the field of radiation which was used for his 
treatment.  Those records are associated with the claims 
folder.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  After 
obtaining the records of Drs. Rahn and Ritter, a VA 
examination should be performed in order to obtain an opinion 
as to the etiology of the veteran's right hip disorder.  

Further, the veteran has a claim for service connection for 
sterility and one for respiratory condition, secondary to 
service-connected Hodgkin's disease.  The veteran underwent 
VA examinations in December 2002 for both conditions.  The RO 
requested an etiology opinion for both examinations.  Neither 
was given.  As for the veteran's sterility claim, the 
examiner indicated that a documented sperm count was 
necessary prior to making a statement regarding the veteran's 
sterility.  He indicated that the exact agents used for 
chemotherapy as well as the exact fields for radiation of the 
veteran's Hodgkin's disease were needed.  Since the veteran 
has obtained the radiation and chemotherapy reports used for 
treatment of his Hodgkin's disease, a VA examination with a 
sperm count, and etiology findings should be performed.  

As for the claim for a respiratory condition, the VA examiner 
indicated that a chest x-ray and pulmonary function tests 
(PFTs) were to be performed in connection with the 
examination.  It does not appear that the chest x-ray was 
performed.  Since the veteran has since obtained the 
radiation and chemotherapy reports used for treatment of his 
Hodgkin's disease, a VA examination with necessary tests and 
etiology findings should be performed.  

The Board also observes that the record does not reflect that 
the veteran was provided notice of the VCAA as required by 38 
U.S.C.A. § 5103(a) for the claims of service connection for 
sterility and respiratory condition.  The United States Court 
of Appeals for Veterans Claims (Court) has strictly construed 
the notice requirements of the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, this procedural defect must 
be addressed by the RO prior to appellate review.

Finally, the veteran claims service connection for PTSD based 
upon his Vietnam service, or in the alternative, as secondary 
to his service-connected Hodgkin's disease.  The veteran has 
indicated, in pertinent part, that he now undergoes treatment 
for his PTSD at the VA Grand Junction, Colorado.  Records of 
this should be obtained and the veteran examined for VA 
purposes.  

Accordingly, the case is REMANDED for the following:

1.  Ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied for the 
appellant's claim on appeal.  See also 38 
C.F.R. § 3.159.  This includes sending 
the veteran a letter discussing what 
information and evidence not of record is 
necessary to substantiate the claim for 
service connection for sterility and a 
respiratory condition, what information 
and evidence VA will seek to provide, and 
what information and evidence the veteran 
is expected to provide.  In the letter, 
request that the veteran submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  After obtaining an appropriate 
release of information from the veteran, 
the RO should contact Dr. Gerald Rahm and 
Dr. Merrill Ritter, and obtain their 
records regarding treatment of the 
veteran in 1993 in connection with his 
right hip replacement.  If VA is unable 
to obtain these records, this should be 
so noted in the claims folder.  

3.  Schedule a VA orthopedic examination.  
Send the claims folder to the physician 
for review; any report written by the 
physician should indicate that such a 
review was conducted.  All necessary 
testing should be done.  Ask the 
physician to opine - based on review of 
the evidence of record, examination of 
the veteran, and her or his professional 
expertise - as to whether it is at least 
as likely as not that the veteran's right 
hip replacement is related to radiation 
and/or chemotherapy treatment for his 
service-connected Hodgkin's disease.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

4.  Schedule a VA genitourinary 
examination.  Send the claims folder to 
the physician for review; any report 
written by the physician should indicate 
that such a review was conducted.  All 
necessary testing, to include a sperm 
count, should be done.  Ask the physician 
to opine - based on review of the 
evidence of record, examination of the 
veteran, and her or his professional 
expertise - as to whether it is at least 
as likely as not that the veteran's 
sterility is related to radiation and/or 
chemotherapy treatment for his service-
connected Hodgkin's disease.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

5.  Schedule a VA respiratory 
examination.  Send the claims folder to 
the physician for review; any report 
written by the physician should indicate 
that such a review was conducted.  All 
necessary testing should be done.  Ask 
the physician to opine - based on review 
of the evidence of record, examination of 
the veteran, and her or his professional 
expertise - as to whether it is at least 
as likely as not that the veteran's 
respiratory condition is related to 
radiation and/or chemotherapy treatment 
for his service-connected Hodgkin's 
disease.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

6.  Obtain all VA outpatient treatment 
records (including psychiatric treatment) 
from September 2004 to the present from 
the VA Grand Junction, Colorado, and 
associate those records with the claims 
folder.  

7.  The veteran should be scheduled for a 
VA psychiatric examination.  Any 
stressors that have been verified should 
be made known to the examiner.  The 
psychiatrist should then render an 
opinion as to whether the veteran 
currently suffers from PTSD.  It should 
be stated whether a current diagnosis of 
PTSD is linked to a specific stressor 
event or events experienced during 
service or associated with the veteran's 
service-connected Hodgkin's disease 
pursuant to the diagnostic criteria set 
forth in the DSM-IV.  If a diagnosis of 
PTSD is rendered, the examiner should 
specify the stressor(s) upon which the 
diagnosis is based.  The claims file 
should be made available to the examiner.

8.  Schedule a VA gastroenterology 
examination to determine the severity of 
the veteran's service-connected GERD.  
All indicated studies should be 
performed.  The examiner should address 
whether the veteran has chronic, multiple 
small eroded or ulcerated symptoms, 
severe hemorrhages, or large ulcerated or 
eroded areas, pain, vomiting, material 
weight loss, and hematemesis or melena, 
moderate anemia, or health described as 
considerably or severely impaired.  

9.  Readjudicate the veteran's claims for 
service connection for right hip 
replacement, sterility, respiratory 
condition, and PTSD.  Also, adjudicate 
the veteran's claim for service 
connection for an initial increased 
rating for his GERD.  The GERD issue 
should be adjudicated in light of staged 
ratings consistent with Fenderson.  

10.  If any of the benefits sought on 
appeal remain denied, the veteran  should 
be furnished a supplemental statement of 
the case and given the appropriate 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


